Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments (filed on January 12, 2021).
Claims 1, 10, and 19 have been amended. Claim 23 has been cancelled. Claim 25 is new. Claims 1-5, 7, 9-14, 16, 18-22, and 24-25 are currently pending and have been examined.

Response to Arguments
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered, but are not persuasive.
The Applicant essentially argues (p. 10) that the amendments overcome the cited art. The Applicant’s arguments are moot because of substantive amendments and new claim that necessitate an updated search and new consideration of the claims. The Applicant also traverses US 2016/0098670 (Oz) as teaching subscription information including item and time interval for delivery. Oz reference has been replaced in the updated 103 rejection below.
As such, due to amendments and newly claimed subject matter, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-5, 7, 9-14, 16, 18-22, and 24-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 10, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150302495 A1 (Stuckman) in view of US 10403155 B2 (Kimchi) in view of US 10248120 B1 (Siegel) in further view of US 20180058864 A1 (Lection).
As per claim 1, Stuckman teaches,
at least one processor (FIG. 2, item 230, ¶ [0038] “a processing module 230”),
a memory storing instructions which, when executed by the at least one processor, cause the autonomous deliver management system to (FIG. 2, item 240, 250, ¶ [0038] “a processing module 230 and memory module 240 that stores … a delivery data server application 250”),
provide a user interface for a customer to enter subscription information (¶ [0053] “a graphical user interface for the user to select a specific delivery type such as deliveries associated exclusively with one or more specific tracking numbers, all delivers to the service address, weekday deliveries, daylight deliveries, etc” teaches weekday deliveries as a subscription info),
obtain subscription information from the user interface (¶ [0036] “the client devices 13 or 14 places an order for goods with a data server 10 to be delivered via the deliver services corresponding to delivery data server 25, and a delivery is initiated to a corresponding subscriber, the delivery location data can be used facilitate the delivery” teaches” teaches delivery data provided by subscriber), the subscription information including an item and a time interval for regularly delivering the item to the customer (¶ [0053] “a graphical user interface for the user to select a specific delivery type such as deliveries associated exclusively with one or more specific tracking numbers, all delivers to the service address, weekday deliveries, daylight deliveries, etc… differentiation of deliveries by time of day, size and/or shape of the package, value of the package, the day of the week or other delivery types can also be used” teaches packages to be delivered on weekdays based on time of day and day of the week teaches repeat deliveries within an interval),
store the subscription information (¶ [0038] “The delivery data server 25 also includes a processing module 230 and memory module 240 that stores … a database 246 for storing data such as delivery data, subscriber data” teaches delivery and subscriber data stored in database),
Stuckman does not explicitly teach,
determine a handling itinerary for the item that includes delivery of the item in compliance with the time interval within a given amount of time of the time interval ,
based on the handling itinerary, communicate instructions to an autonomous vehicle configured to store the item in a compartment or sub-compartment of the autonomous vehicle before an order for the item has been placed based on a seller description of the item including dimension information of the item and weight information of the item, where the autonomous vehicle provides, to the customer via a telecommunication message, a code configured to open the autonomous vehicle.
However, Kimchi teaches,
determine a handling itinerary for the item that includes delivery of the item in compliance with the time interval within a given amount of time of the time interval (FIG. 8, items 800-818, col. 24, lines 35-67, col. 25, lines 1-63 teach route determination, col. 25, lines 64-67, col. 26, lines 1-9 “If the user has selected a delayed delivery time, the selected delivery time may be used as the delivery time estimate. For example, if it is determined that an item can be aerially delivered within thirty minutes, the user may have the option to select a delayed aerial delivery time that is longer than thirty minutes. In such an example, the UAV may delay the initiation of the delivery of the item until the delivery will result in the item being delivered at the requested delivery time” teaches delivery time estimate within a delayed delivery time interval),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide timely delivery of items of Kimchi in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because 
Siegel teaches,
based on the handling itinerary (col. 11, lines 16-34, “An optimal route for performing a task that requires travel between points of the navigable path network using one or more autonomous vehicles (e.g., a delivery of an item) may be selected on any basis, including but not limited to attributes of the task” teaches an optimal route as the handling itinerary), communicate instructions to an autonomous vehicle configured to store the item in a compartment or sub-compartment of the autonomous vehicle [before an order for the item has been placed] based on a seller description of the item including dimension information of the item and weight information of the item (col. 4, lines 13-35 “the electronic marketplace may provide specific details regarding the item and the order (e.g., an identifier of the item, as well as dimensions and/or masses of the item, and instructions for delivering the item) to the fulfillment center 130, e.g., a source of the item, with instructions to deliver the item to the customer 140” teaches seller based information associated with the item such as dimension and weight, col. 11, lines 16-34, “an autonomous vehicle may be selected based on a size of the item (e.g., dimensions as heights, widths or lengths of the item, or a mass of the item)” teaches autonomous vehicle selection based on size and mass of item, col. 20, lines 9-20, “when the autonomous vehicle 250-i is tasked with delivering an item from an origin to a destination, the item engagement system 274-i may be used to engage the item at the origin and to deposit the item in a cargo bay or other storage compartment prior to departing” teaches instructions sent to autonomous , where the autonomous vehicle provides, to the customer via a telecommunication message, a code configured to open the autonomous vehicle (FIG. 2B, item 250-i, col. 19, lines 33-56, “in order to access a storage compartment, a human user may send a text message to or reply to a text message from the control system 260-i and request that a door or other access portal be opened in order to enable the user to access an item therein. In various implementations, the autonomous vehicle 250-i may have capabilities for directly receiving such signals from a user device or other device (e.g., a device inside a user's residence) that provides a signal to open the storage compartment door” teaches autonomous vehicle providing a text message/code to grant access to the compartment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide local autonomous robot access authorization of Siegel in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the autonomous robot providing access code to the user improves an autonomous delivery system by managing content access locally between the package delivery robot and the customer and remove middle layers such as control servers from the delivery process and as such eliminate points of failure that may prevent completion of delivery of the package.
Lection teaches,
before an order for the item has been placed (¶ [0018] “goods are loaded onto the delivery vehicle(s) in a particular region based on predicted (or estimated or anticipated) customer orders in that region” teaches anticipatory loading of the item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide anticipatory vehicle loading of Lection in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because anticipatory loading improves an autonomous delivery system by minimizing response time to an expected delivery.

As per claims 10 and 19, the substance of claims 10 and 19 are directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above regarding claims 1, claims 10 and 19 are similarly rejected as being unpatentable over Stuckman in view of Kimchi Siegel in further view Lection.

As per claim 3, combination of Stuckman, Kimchi, Siegel and Lection teach all the limitations of claim 1. Stuckman also teaches, 
wherein the subscription information includes an automatic payment method (¶ [0035] “The customer/subscriber can log into the delivery data server 25 via an email address or other login ID, and password to access account information, enter 

As per claim 4, combination of Stuckman, Kimchi,  Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the handling itinerary includes at least one of a pickup location, a destination location, or a deadline for the delivery (¶ [0034] “gather delivery data that includes user data and delivery preferences, delivery location data that indicates a location for deliveries” teaches delivery data including delivery location).

As per claim 5, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the instructions, when executed by the at least one processor, further cause the autonomous delivery management system to (FIG. 2, items 230, 240, 250, ¶ [0038]),
Kimchi teaches,
provide a notification about delivery details to the customer at a predetermined time before the delivery, the delivery details including at least one of: a deadline for delivery, a location of delivery, the item, or a quantity of the item (col. 29, lines 27-32 “the user may receive an email message, text message, instant message, phone call, or the like that notifies the user that the ordered item(s) has departed the source location and is in-route to the user selected delivery location. The message may also include an estimated delivery time”),
obtain an indication from the customer, wherein the indication from the customer includes at least one of: a change to the delivery details or a request for cancelling the delivery (col. 4, lines 4-19 “the user may place an order for an item while at home, select to have the item delivered to their current location (delivery within 30 minutes of the order) and then leave to go to their friend's house” teaches user location change as user’s indication to deliver to new current location),
change the handling itinerary based on the indication from the customer to generate a changed handling itinerary (col. 4, lines 4-19, “As the ordered item is retrieved from inventory, the current location of the user's mobile device may be determined and the delivery location correspondingly updated” teaches updating delivery location based on user’s changed current location, col. 28, lines 16-19 “If it is determined that the destination location has changed, the example process 1000 returns to block 1006 and redevelops the route so that it terminates at the new delivery location” teaches changed route),
communicate further instructions to the autonomous vehicle based on the changed handling itinerary (col. 27, lines 64-66 “As the UAV traverses the route, the UAV may be in constant or periodic communication with … the UAV management system … receiving and/or providing updates regarding the environment and/or other information” teaches other information as including updated destination location per col 28. lines 8-12 which is interpreted as included in the changed handling itinerary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide timely delivery of items of Kimchi in the subscription based delivery system of Stuckman since the claimed invention is merely a 

As per claim 7, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the instructions, when executed by the at least one processor, further cause the autonomous delivery management system to (FIG. 2, items 230, 240, 250, ¶ [0038]).
Kimchi teaches,
obtain an indication from the autonomous vehicle indicating whether the delivery was successful or unsuccessful (FIG. 12, item 1220, col. 30, lines 1-12 “a notification may be provided to the user that ordered the item(s) and/or the user that is to receive the item(s) that the delivery of the item(s) has been completed, as in 1220” teaches successful delivery),
in a case where the indication from the autonomous vehicle indicates that the delivery was unsuccessful, communicating further instructions to the autonomous vehicle for additional handling of the item (FIG. 10, item 1014, 1008 col. 28, lines 16-29 “If it is determined that the delivery has not completed, the example process 1000 returns to block 1008 and continues” teaches unsuccessful delivery and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide timely delivery of items of Kimchi in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because timely delivery of items expands and improves a subscription delivery system by ensuring reliable delivery and successful customer service.

As per claim 9, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the instructions, when executed by the at least one processor, further cause the autonomous delivery management system to (FIG. 2, items 230, 240, 250, ¶ [0038]).
Kimchi teaches,
obtain an indication from the user interface that location awareness in enabled (FIG. 1, items 114(A-D) and 116, col. 3, lines 55-60 “the user may choose a delivery location 114. With the implementations described herein, a user now has the ability to choose "Bring It To Me" 114(A). With this option, the actual location of the user is determined and the UAV delivers the item to the current location of the user”),
obtain customer location information from the user interface (col. 3, lines 60-64 “The current location of the user may be based on, for example, a determined location of a portable device (e.g., mobile phone) associated with the user, the location of the network utilized by the user when placing the order” teaches a determined location of a portable device … associated with the user as including receive customer location information),
modify the handling itinerary for the item based on the customer location information to generate a modified handling itinerary (col. 28, lines 16-19 “If it is determined that the destination location has changed, the example process 1000 returns to block 1006 and redevelops the route so that it terminates at the new delivery location” teaches redevelops the route as modify the handling itinerary),
communicate further instructions to the autonomous vehicle based on the modified handling itinerary (col. 27, lines 64-66 “As the UAV traverses the route, the UAV may be in constant or periodic communication with … the UAV management system … receiving and/or providing updates regarding the environment and/or other information” teaches other information that includes updated destination location per col 28. lines 8-12 which is interpreted as included in the modified handling itinerary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide timely delivery of items of Kimchi in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because 

As per claims 12-14, 16, 18, and 25, the substance of claims 12-14, 16, 18, and 25 is directed to substantially similar subject matter and claim limitations of claims 3-5, 7, and 9. As such, for reasons shown above regarding claims 3-5, 7, and 9, claims 12-14, 16, 18, and 25 are similarly rejected as being unpatentable over Stuckman in view of Kimchi in view of Siegel in further view of Lection.

As per claim 21, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the subscription information further includes a plurality of items including the item (¶ [0036] “When the client devices 13 or 14 places an order for goods with a data server 10 to be delivered via the deliver services” teaches delivery of goods).

As per claim 22, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Stuckman also teaches,
wherein the subscription information further includes a plurality of time intervals for regularly delivering the item to the customer including the time interval (¶ [0053] “a specific delivery type such as …, weekday deliveries, daylight deliveries, … weekend deliveries, night time deliveries” teaches multiple time intervals).

Claims 2, 11, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stuckman in view of Kimchi in view of Siegel in view of Lection in further view of US 10303171 B1 (Brady).
As per claim 2, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Combination of Stuckman, Kimchi, Siegel, and Lection do not explicitly teach, however, Brady teaches,
wherein the item includes at least one of a drug prescription, a grocery, or another consumable (
col. 13, lines 21-23 “items that need to be chilled or frozen at specified temperatures, such as groceries or medical supplies, may be stored in refrigerated storage compartments”,
col. 4, lines 27-28 "a storage compartment of an AGV",
col. 13, lines 9-10, "Some storage compartments 257 may be refrigerated storage compartments").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry consumable items of Brady in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an carrying consumable items expands and improves an autonomous delivery system by broadening types of items that the autonomous delivery system may transit and expand available consumer market for an entity that employs the autonomous delivery system.

As per claims 11 and 20, the substance of claims 11 and 20 are directed to substantially similar subject matter and claim limitations of claim 2. As such, for reasons shown above regarding claim 2, claims 11 and 20 are similarly rejected as being unpatentable over Stuckman in view of Kimchi in view of Siegel in view of Lection in further view of Brady.

As per claim 24, combination of Stuckman, Kimchi, Siegel, and Lection teach all the limitations of claim 1. Combination of Stuckman, Kimchi, Siegel, and Lection do not explicitly teach, however, Brady teaches,
wherein additional customer identification information is further configured to open the autonomous vehicle (col. 11, lines 22-46 “The AGV 200A may also include a user interface 211. The user interface 211 is configured to receive and provide information to a user of the AGV 200A and may include, but is not limited to, …, a biometric scanner” teaches biometric based user input, col. 12, lines 22-46 “when a user interacts with the user interface 211 or an access code is otherwise provided such that a storage compartment 257 is opened” teaches opening based on user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry consumable items of Brady in the subscription based delivery system of Stuckman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an 

Conclusion
References made of record but not cited include US 20160098670 A1 (Oz) directed to “technological and financial partnerships to enable a package exchange service” and US 10286558 B1 (Asada) directed to “autonomous robotic vehicles for mobile storage and trash collection applications”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692